EXHIBIT 10.1

BGC HOLDINGS, L.P.

TENTH AMENDMENT

TO AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Tenth Amendment (this “Tenth Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P. (the “Partnership”), as amended and restated
as of March 31, 2008, and as further amended effective as of March 1,
2009, August 3, 2009, January 1, 2010, August 6, 2010, December 31,
2010, March 15, 2011, September 9, 2011, December 17, 2012 and July 1, 2013 (as
amended, the “Agreement”), is executed as of May 9, 2014 and is effective as of
May 9, 2014.

WITNESSETH:

WHEREAS, the General Partner and the sole Exchangeable Limited Partner wish to
make certain modifications to the Agreement; and

WHEREAS, this Tenth Amendment has been approved by each of the General Partner
and the sole Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Tenth Amendment:

Section 1. Creation and Description of NPSUs

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02, and 13.01 thereof, there is
hereby created a new class of Units in the Partnership designated as NPSUs and
shall be considered Working Partner Units.

NPSUs shall be a separate class of units and otherwise identical in all respects
to PSUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) they shall not be eligible for the allocation of any items of income,
gain, loss or deductions of the Partnership and Section 5.04 shall not apply to
the NPSUs; and (iv) Section 6.01 shall not apply to the NPSUs.

On terms and conditions determined by the General Partner in its sole
discretion, NPSUs may be converted into PSUs and/or PPSUs, which conversion may
be set forth in a written vesting schedule. Upon, and subsequent to, any such
conversion of NPSUs, such Units shall be treated for all purposes under this
Agreement as PSUs and/or PPSUs, as applicable.

The definition of “Working Partner Unit” is hereby amended and restated as
follows:

“Working Partner Unit” means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units, Matching Grant Units, Restricted Partnership Units, PSUs, PSIs,
AREUs, ARPUs, APSUs, APSIs, PSEs, LPUs, PPSUs, PPSIs, PPSEs, PLPUs, APPSUs,
APPSIs, APPSEs, PREUs, PRPUs, APREUs, APRPUs, and NPSUs) designated as a Working
Partner Unit in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

Section 2. Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partners (by affirmative vote of a
Majority in Interest), to make such other amendments to the Agreement as are
necessary or appropriate to give effect to the intent of this Tenth Amendment,
including, without limitation, to amend the Table of Contents or to reflect this
Tenth Amendment in an Amended and Restated Agreement of Limited Partnership (and
to further amend and/or restate such Amended and Restated Agreement of Limited
Partnership to reflect this Tenth Amendment to the extent necessary or
appropriate as determined by the General Partner).

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC By:   /s/ Howard W. Lutnick   Name: Howard W. Lutnick   Title:
Chairman and CEO

 

 

CANTOR FITZGERALD, L.P.,

as the sole Exchangeable Limited Partner

By:   /s/ Howard W. Lutnick   Name: Howard W. Lutnick   Title: Chairman and CEO

[Signature Page to the Tenth Amendment, executed and effective as of May 9,
2014, to the Agreement of Limited Partnership of BGC Holdings, L.P., as amended
and restated as of March 31, 2008, and as further amended]